In actions to recover damages for personal injuries and for medical expenses and loss of services, the appeals are from (1) an order dated July 7, 1955 denying a motion for leave to renew the motion to set aside an order of preclusion made in the first action above entitled; (2) an order dated August 17, 1955 insofar as it denies a motion to discontinue said action against respondent, and (3) an order dated October 25,1955 granting a motion, under subdivision 3 of rule 107 of the Rules of Civil Practice, to dismiss the complaint in the second action above entitled as against respondent. Order dated August 17,1955, insofar as appealed from, and orders dated July 7, 1055 and October 25, 1955 unanimously affirmed, with' one bill of $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.